Citation Nr: 1741956	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a skin rash disability.  

2.  Entitlement to service connection for a skin rash disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from March 1970 to November 1970, January 1991 to September 1991, and from June 2006 to April 2008, including service in the Southwest Asia Theater of Operations from March 22, 1991, to May 2, 1991.  He also had periods of Reserve service preceding and following his periods of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Cleveland, Ohio, Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2001 rating decision denied service connection for a skin rash disability, based on a finding that the claim was not well grounded.  

2.  An unappealled November 2001 rating decision, reconsidering the May 2001 rating decision, denied service connection for a skin rash disability based on a finding that there was no current disability nor was any such disability related to service.

3.  An unappealed May 2003 rating decision declined to reopen the service connection claim for a skin rash disability, finding new and material evidence had not been received, and new and material evidence was not received within one year of the determination.  

4.  Evidence received since the May 2003 rating decision declining to reopen the service connection claim for a skin rash disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin rash disability, and raises a reasonable possibility of substantiating the claim.  

5.  Resolving all reasonable doubt in his favor, the competent evidence of record indicates a skin rash disability is of service origin.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, deny service connection for a skin rash disability, and the May 2003 rating decision, declining to reopen the service connection claim for a skin rash disability, are final.  38 U.S.C.A. § 7103 (West 2015); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the service connection claim for a skin rash disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria to establish service connection for a skin rash disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection Claim

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In November 2010, the Veteran sought to reopen the skin rash disability service connection claim.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Historically, an April 2001 rating decision denied the Veteran's initial service connection claim for a skin rash disability, based on a finding that the claim was not well grounded.  However, in a November 2001 decision, after enactment of the VCAA, VA on its own initiative reconsidered the claim on a de novo basis, and again denied the skin rash disability service connection claim, essentially based on a finding that he had no such disability or that such disability was related to service.  The Veteran appealed, but did not perfect the November 2001 decision.  Accordingly, the November 2001 decision is final.  38 U.S.C.A. § 7105.  

In a May 2003 rating decision, the RO declined to reopen the Veteran's service connection claim for a skin rash disability, finding new and material evidence had not been received.  The Veteran was notified of the decision and of his appellate rights but he did not perfect appellate review nor was new and material evidence received within one year of the determination.  Thus, the May 2003 rating decision is final.  Id.  

Since the May 2003 rating decision, the Veteran has submitted additional evidence.  The Veteran has submitted multiple statements that indicate that did not have any skin rash disability prior to service, that he experienced the onset of skin rash symptomatology in-service, and that he has experienced regular and recurrent symptoms since separation.  Also, a December 2015 VA examination report documenting the Veteran's diagnoses of a skin rash disability has been associated with the claims folder.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Inasmuch as the evidence of record relates to an unestablished fact necessary to substantiate the Veteran's claim, new and material evidence has been received, and the service connection claim for a skin rash disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection Claim

Again, the Veteran seeks to establish service connection for a skin rash disability on the basis that the disability had its onset in service and he has experienced regular and recurrent symptoms since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, the Board notes that during the pendency of the appeal rosacea and cherry angiomas were reported suggested a possibly diagnosed skin disabilities; however, based on the evidence of record does not support a finding that service connection for either disability is warranted nor does the record reasonably suggest the Veteran sought to establish service connection for either disabilities.  Nonetheless, the evidence of record sufficiently establishes that dermatitis is the most appropriately diagnosed skin disability and will be discussed below the evidence of record has sufficiently related the disability to the Veteran's period of active service.  

The Board finds the Veteran's statements related to the in-service onset of a skin rash symptomatology on his face, chest and legs, and as to the regular and recurrent nature of such symptoms to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although available service treatment records do not document any skin rash related treatments or complaints, the Veteran provides a competent account of being treated for such symptoms in service and has provided a copy of the container of prescription medication utilized to manage such symptoms dated in September 1991 (i.e., a period of active duty).  His available service treatment records are absent of any documented skin rash related treatment or complaints and the Veteran denied any skin disorders in medical history questionnaires, but the aforementioned medication container provides contemporaneous independent evidence that the Veteran was prescribed, and likely utilized, medication to manage skin rash symptoms in service.  Further, given the nature of skin rash symptomatology, the Veteran is competent to report that he experienced the onset of such symptoms in-service and that such symptoms were regular and recurring since separation.  Significantly, the Veteran has provided a generally consistent account as to the regular and recurrent nature of his skin rash symptomatology, as reported in a May 1995 VA physical examination report.  After considering his account of skin rash symptomatology, including onset and manifestations, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled).

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the most probative medical evidence of record weighs in favor of the claim.  The December 2015 VA examination, tending to support the claim, provides a clear assessment that a diagnosis of dermatitis of the face, ear, chest, back, and right leg is warranted.  The examiner also provides an opinion indicating that the diagnosed skin rash disability is as likely as not a continuation of the Veteran's in-service skin rash symptomatology.  The examiner's opinion reflects reliance on relevant medical expertise, upon accepting the Veteran's competent and credible account of skin rash symptomatology and giving due consideration to service and post-service medical evidence, and current examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Accordingly, the Board finds this opinion-the only opinion addressing the determinative matter at hand-to be highly probative evidence in support of the Veteran's service connection claim.  

Additionally, the April 2011 QTC examination report documents the Veteran's diagnosis of dermatitis, but the examiner opines that the disability is not likely related to military service.  To this extent, the opinion is of limited, if any probative value, because the examiner does not provide sufficient reasoning and analysis to support the provided assertion-the provided opinion is conclusory in nature.  See Nieves-Rodriguez.  Accordingly, the examiner's opinion addressing a direct theory of entitlement is of significantly diminished, if any probative, value.

Conversely, the April 2011 provides a clear medical opinion that diagnosed dermatitis is possibly related to the equipment utilized to manage the Veteran's service-connected sleep apnea disability.  In this regard, the examiner's opinion reflects consideration and analysis of relevant medical evidence, current examination findings, and the Veteran's account of symptomatology.  Id.  Further, this medical assessment is consistent with findings of the December 2015 VA examiner, meaning the April 2011 QTC examination opinion provides at least arguable evidence in support of the Veteran's claim.  

Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and, in this instance, there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a skin rash disability is warranted.  


ORDER

New and material evidence having been received, the service connection claim for a skin rash disability is reopened, and to this extent, the appeal is granted.  

Service connection for dermatitis of the face, ear, chest, back, and right leg is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


